Citation Nr: 1421477	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for a left leg disability, to include varicose veins.  

3.  Entitlement to service connection for a right leg disability, to include varicose veins.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for hepatitis. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the New York, New York regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claims for service connection for PTSD and depression were developed on appeal as two separate issues.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased the issue involving service connection for PTSD into a single issue in order to comply with the Court's holding.  

Similarly, separate issues for service connection for a right leg disability and varicose veins of the right leg, and for a left leg disability and varicose veins of the left leg were prepared for appeal.  As the Veteran does not argue with any specificity what the nature of his right leg and left leg disabilities are other than to state he has varicose veins, the Board will characterize all claims involving the right lower extremity as a single issue and all claims involving the left lower extremity as a single issue. 

The record shows that entitlement to service connection for hepatitis was initially denied in an unappealed rating decision in November 1999.  The RO has developed this matter as a claim to reopen on the basis of new and material evidence.  However, the record reflects that the Veteran's service treatment records were not available at the time of the November 1999 rating decision.  They have now been obtained.  By regulation, if VA receives or associates with the claims file relevant service department records that existed but had not been associated with the claims file when VA first considered the claim, VA will reconsider the claim without the need for new and material evidence.  See 38 C.F.R. § 3.156(c).  The Board will consider this issue on a de novo basis. 

In May 2012, the Veteran provided testimony at a hearing before the undersigned at the RO.  A transcript of the hearing is in the claims folder. 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The issues of service connection for a low back disability, a cervical spine disability and hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2012 private examiner diagnosed the Veteran as having PTSD due to a confirmed motor vehicle accident in service.  

3.  A current disability of the left leg, varicose veins, is unrelated to a disease or injury in active service.  

5.  A current disability of the right leg is unrelated to a disease or injury in active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).  

2.  The criteria for service connection for a left leg disability, to include varicose veins, have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303.  

3.  The criteria for service connection for a right leg disability, to include varicose veins, have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In regards to the Veteran's claim for service connection for a psychiatric disability, any failure in the duty to notify or assist is harmless, as there will be a complete grant of the benefits sought on appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As for his claims for service connection for disabilities of the legs, he was provided with letters in May 2009 and September 2009 that included all notice required by VCAA.  These letters were sent prior to the initial adjudication of his claims.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  Although these records do not show that the Veteran ever had casting of either leg, the Veteran indicated earlier that this was never included in his records.  The RO notes that the National Personnel Records Center (NPRC) has already supplied all existing records.  All VA treatment records regarding these claims have been obtained, and no additional source of private treatment for the legs has been noted.  The Veteran appeared at a hearing in May 2012.  

The Veteran has not been afforded a VA examination for his claimed leg disabilities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

An examination of the legs is not necessary.  The Veteran argues that his disabilities of both legs stem from the left leg being casted during service.  However, the service treatment records do not show that the Veteran sustained an injury of either leg or varicose veins during service; and he has not reported the presence of symptoms in service.  The Veteran asserts that he developed his varicose veins due to having worn a cast in service, but this mere belief this is not sufficient to meet even the low threshold for finding an indication of link between a current disability and service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while evidence that a condition may be related to service need not be competent, a veteran's assertion that one condition caused another was insufficient to trigger VA's duty to provide an examination).  As there is no outstanding evidence and an examination is not required, the duty to assist has been met for the claims for service connection for disabilities of the legs.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Psychiatric Disability

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran was afforded a VA psychiatric examination in December 2009, at which the only Axis I diagnosis was alcohol dependence.  The examiner stated that the Veteran did not report any symptoms consistent with PTSD, and PTSD was not diagnosed at the examination.  

The Veteran submitted the report of a private examination conducted in May 2012.  The Veteran had emotional symptoms consisting of depression, anxiety, cervical pain syndrome and alcohol abuse.  He had sustained injuries from a motor vehicle accident in service.  The Veteran had nightmares about the accident, reduced sleep and appetite, became anxious when he had to drive, and experienced flashbacks of the accident.  The examiner found that these symptoms were consistent with a diagnosis of PTSD.  The Veteran was placed on medication and plans were made for ongoing psychotherapy.  

The May 2012 private psychiatric examination report shows a diagnosis of PTSD linked to an in-service stressor for which there is credible supporting evidence.  On its face, this report satisfies the requirements for service connection for PTSD (including depression).  The private report is as probative as the VA examination report.  Resolving reasonable doubt in the Veteran's favor, service connection for PTSD and depression is granted.  38 C.F.R. § 3.304(f).  

Legs

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  There is no evidence that the Veteran has a current disability of either leg that is listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, continuity of symptomatology is not for consideration in these claims. 

The Veteran contends that he has disabilities of both legs, and that these disabilities include varicose veins.  He argues that these disabilities are the result of his leg being placed in a cast during service.  The Veteran has contended from the beginning of his claim that no information regarding this injury was ever placed in his medical records.  

The service treatment records are negative for an indication that either of the Veteran's legs ever sustained an injury, and there is no evidence they were ever placed in a cast.  The March 1975 discharge examination states that the lower extremities were normal.  The vascular system to include varicosities was also normal.  

The post service medical records are negative for findings regarding either leg until many years after discharge from service.  

VA treatment records from November 1997 show that the Veteran complained of left leg pain of two months duration.  He denied any current injury or fall.  His personal medical history was negative, and it is unclear from these written records if the Veteran was denying a service connected left leg injury or claiming that he had a service connected left leg injury.  He did report a history of a left leg injury in 1979.  The Veteran stated that he worked for the post office, and that he was on his feet all day.  He complained of pain and aching in his left leg and calf on days he was working.  At the conclusion of the examination, the diagnosis was varicose veins of the left leg.  

The Veteran was seen again for left leg pain in January 1998.  On this occasion he stated that he sustained a left leg injury in the service.  The examiner found that he was experiencing left leg pain at the site of his varicose veins.  

A January 2006 handwritten progress note from a private pain clinic shows that the Veteran was experiencing low back pain with increased radiation to the right leg.  March 2006 notes state there was increased right leg pain with standing.  Progress notes dating through 2010 continue to show treatment for back pain with radiation into the legs.  In October 2009 there is a diagnosis of herniated nucleus pulposes with questionable right leg pain.  A February 2010 note states that the Veteran was experiencing burning pain in his left leg.  

At the May 2012 hearing, the Veteran was asked to describe the incident in service that caused him to require a leg cast.  He did not describe any particular injury but said that he was placed in a cast for five weeks.  He added that he was treated for varicose veins after service.  He was not sure when this occurred but knew it was longer than five years after discharge.  When asked a second time to describe his leg disability, he said that he had a problem with sciatica and varicose veins.  He did not state that his varicose veins began during service.  Rather, he argued that the extra weight from his cast had led to the development of the varicose veins.  See Transcript.  

Analysis

The Veteran has provided competent evidence that he was placed in a cast during service.  The Veteran contends that he sustained a left leg injury in service that required casting, but that this information was never put in his records.  The Veteran is competent to both describe a leg injury and to make a diagnosis of a readily observable disability such as varicose veins.  However, when the Veteran was asked to describe the injury at the May 2012 hearing he failed to do so except to say he was placed in a cast.  He did not contend that he observed varicose veins in service.  The March 1975 discharge examination was negative for varicose veins.  If a lay person would have been competent to observe varicose veins, the medical professional would have been all the more competent to note such a condition, but did not.  Indeed the Veteran's testimony seems to place the onset of his current disability some years after the casting and his discharge from service.  

The earliest post service evidence of a disability of either leg is the November 1997 VA treatment record that diagnosed the Veteran as having varicose veins.  This was 22 years after his discharge from service.  Neither the Veteran nor the examiner related the varicose veins to service.  

Finally, the evidence fails to show a current disability of the legs other than varicose veins, and it is unclear if he continues to have even this disability.  There is no evidence of treatment for varicose veins subsequent to 1998.  While the Veteran is competent to observe and state he continues to have varicose veins, his statements in this regard are vague.  In any event, he is not competent to relate the subsequent development of varicose veins to a remote event in active service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In the absence of any competent evidence that can relate current varicose veins to service, entitlement to service connection for a left or right leg disability to include varicosities is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD and depression is granted.  

Entitlement to service connection for a right leg disability, to include varicose veins, is denied. 

Entitlement to service connection for a left leg disability, to include varicose veins, is denied. 


REMAND

At the December 2009 VA examination of the Veteran's spine, it was noted that the doctors who treated the Veteran for his neck and low back pain included Dr. Chao, a neurologist.  A November 2005 report of a magnetic resonance imaging (MRI) study of the Veteran's lumbar spine shows that a copy was forwarded to a Dr. Kenneth Chao, and includes his address.  There is no indication that an attempt has been made to obtain treatment records from Dr. Chao.  The Board is obligated to attempt to either obtain these records on behalf of the Veteran or provide him an opportunity to submit these records on his own.  

In a June 2012 statement from the Veteran's doctor, Arthur Boshnack, M.D., that the Veteran had detectable Hepatitis C.  The doctor did not elaborate as to either the etiology or severity of the hepatitis.  

The Veteran believes that he contracted his hepatitis from the many injections he was given during active service.  He is competent to report the injections.  While this indicates that his hepatitis may be associated with service, a medical opinion is needed.  Therefore, the Veteran should be scheduled for a VA examination of his hepatitis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, as additional records from Dr. Boshnack are not in the claims folder, there is an obligation to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary permission from the Veteran, obtain the records from Dr. Kenneth Chao for treatment of the Veteran's cervical spine disability and low back disability, and the records from Dr. Arthur Boshnack regarding treatment for Hepatitis C.  If no records are received, the Veteran should be notified of the negative reply.  He should also be notified that he may obtain and submit these records on his own.  

2.  After the records from Dr. Boshnack have been obtained or are determined to be unavailable, schedule the Veteran for a VA examination of his Hepatitis C.  The claims folder must be provided to the examiner for use in the study of this case, and the examination report should note that it has been reviewed.  All indicated tests and studies should be conducted, and the Veteran should be interviewed regarding the injections he received in service.  

The examiner should answer the following questions:

A) Does the Veteran have current Hepatitis C or any other form of hepatitis?

B) If the answer to A is affirmative, is it as likely as not that hepatitis was incurred during or due to an illness or event in active service, to include the injections received during service? 

The reasons for all opinions should be provided.  If the examiner is unable to express any of the requested opinions, the reasons and bases for that opinion should be provided.  Any outstanding evidence that might enable the opinion to be provided should be identified.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


